Citation Nr: 1448788	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-36 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether the Veteran's February 2009 request for waiver of pension debt was timely, and if so, whether waiver is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota. 


FINDINGS OF FACT

1.  The Veteran was notified in a December 9, 2006 letter that an overpayment had been created. 

2.  The Veteran's request for a waiver was received on February 2, 2009. 


CONCLUSION OF LAW

The request for waiver of pension debt was not timely filed, and therefore a waiver cannot be granted.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations, VA is required to notify the claimant of any information and evidence necessary to substantiate the claim and to making reasonable efforts to assist the claimant in obtaining such evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107(a); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, those provisions are inapplicable to claims such as the one decided here.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA is not applicable to cases involving overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51).

A request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a). 

In a December 9, 2006 letter, the DMC notified the Veteran of the overpayment amount, and informed him that he would be able to challenge the validity of the debt and request a waiver.  A document entitled "Notice of Rights and Obligations" was enclosed.  The letter was sent to the Veteran's address of record in Sweet Home, Arkansas.

The Veteran's request for waiver of recovery of the overpayment was received on February 2, 2009.  By a February 2009 decision, the Committee denied the Veteran's request for waiver of recovery of an overpayment on the basis of the untimely waiver request.  This determination pointed out that in the December 9, 2006 DMC letter, the Veteran was notified of the amount of his debt, and was informed of his right to request, and information regarding, the specifics of obtaining a waiver of recovery of that debt.

Ultimately, the evidence of record shows that the Veteran's request for waiver of overpayment was not received until February 2, 2009, more than 180 days after the DMC's December 9, 2006 letter notifying him of the overpayment and informing him of his right to challenge the validity of the debt and/or request a waiver.  The regulations cited above note that such a request must be made within 180 days of the date of that notice.  Thus, the Veteran's request for waiver of overpayment is not timely, and as a matter of law, must be denied.  

As the Veteran's waiver request was not timely received, the threshold legal criteria are not met for determining the merits of the Veteran's claim; it must be denied as a matter of law.  As such, the question of whether a waiver is warranted is moot. 


ORDER

The Veteran's February 2009 request for waiver of pension debt was not timely; the appeal is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


